Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 07/16/2019.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 2019/0006722 A1).

Regarding claim 1, Kim discloses:

An electronic device (see Figs 1A-1C, device 100) comprising: 
a housing having a first housing structure (see Figs. 1A-1C, housing 110) and a second housing structure (see Figs. 1A-1C, housing 120), wherein the first and second housing structures are foldable with respect to each other about a hinge axis (see Fig. 1A-1C, hinge 181 and 182); 
a processor disposed in the housing (see Figs. 2-4, processor 220); 
a first battery disposed in the first housing structure (see Figs. 2-7, first battery 480); 
a second battery disposed in the second housing (see Figs. 2-7, second battery 490); 
a flexible printed circuit board (FPCB) extending from the first housing structure to the second housing structure and crossing the hinge axis (see Fig. 1A-1C, hinge 181 and 182, and flexible wiring or printed circuit board 170); 
a power management integrated circuit (PMIC) disposed in the first housing structure and electrically connected to the processor and the FPCB (see Fig. 2-4A, power management 410, processor 220, see par [0072-0076]); 
a first charging control circuit disposed in the first housing structure and electrically connected to the power management integrated circuit, the processor, the first battery, and the FPCB (see Fig. 2-4A, first charging circuit 421, first battery 480, see par [0072-0080]); and 
a second charging control circuit disposed in the second housing structure and electrically connected to the power management integrated circuit, the processor, the second battery, and the FPCB (see Fig. 2-4A, second charging circuit 430, second battery 490, see par [0072-0080]).


Regarding claims 6 and 19, Kim discloses:

A foldable electronic device (see Figs 1A-1C, device 100) comprising: 
a first bracket; a second bracket (see Figs. 1A-1C, housing 110); 
a hinge structure constructed to adjust an angle between the first bracket and the second bracket (see Fig. 1A-1C, hinge 181 and 182); 
a first battery disposed on one side of the first bracket (see Figs. 2-7, first battery 480); 
a second battery disposed on one side of the second bracket (see Figs. 2-7, second battery 490); 
a connecting member including a portion disposed between the first bracket and the second bracket, wherein the connecting member is configured to connect the first battery and the - 49 -second battery in parallel (see Fig. 1A-1C, hinge 181 and 182, and flexible wiring or printed circuit board 170); 
a first charging control circuit disposed on one side of the first bracket for limiting input or output current into or from the first battery (see Fig. 4A, first power supply control circuit 440, first charging circuit 421, first current control circuit 460....); 
a second charging control circuit disposed on one side of the second bracket for limiting input or output current into or from the second battery (see Fig. 4A, second power supply control circuit 450, second charging circuit 431, second current control circuit 470...).; and 
a processor operatively connected to the first battery, the second battery, the first charging control circuit, and the second charging control circuit (see Fig. 4A, system 410 include processor 220, see Fig. 2), 
wherein the processor is configured to: 
identify an operation state of the foldable electronic device (see par [0085], the processor 220 may identify the power levels of the first battery 480.....); 
when the operation state is a first operation state, control the first charging control circuit to limit a charging current of the first battery to be in a first specified range, and control the second charging control circuit to limit a charging current of the second battery to be in a second specified range (see par [0084-0090] see table 1, control a current to be below a setting current.....see par [0095-0102]); 
when the operation state is a second operation state, control the first charging control circuit to limit a discharging current of the first battery to be in a third specified range, and control the second charging control circuit to limit a discharging current of the second battery to be in a fourth specified range (see par [0084-0090] see table 1, control a current to be below a setting current.....see par [0095-0102]); and 
when the operation state is a third operation state, control the second charging control circuit to interrupt flow of the discharging current of the second battery (see par [0084-0090] see table 1, control a current to be below a setting current.....see par [0095-0102]).


Regarding claim 2, Kim discloses:
wherein the first charging control circuit includes: a first charging path including a first switch and a first diode; and a second charging path including at least one transistor, wherein both the first and second paths are disposed between the power management integrated circuit and the first battery (see Fig. 3-4C, first power supply circuit 440, first current control circuit, see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085] wherein the diodes are used for leak power back to the power supply that included in the power control circuit).

Regarding claim 3, Kim discloses:
wherein the first charging control circuit further includes: a first controller configured to use the at least one transistor to control charging current and/or discharging current of the first battery; and a second controller configured to:  - 48 -when voltage of the first battery is equal to or below a specified voltage, turn on the first switch to allow current to flow through the first charging path; and when the voltage of the first battery is above the specified voltage, turn off the first switch to interrupt the current flowing through the first charging path (see Fig. 3-4C, first power supply circuit 440, first current control circuit, see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085]).

Regarding claim 4, Kim discloses:
wherein the second charging control circuit includes: a third charging path including a second switch and a second diode; and a fourth charging path including at least one transistor, wherein both the third and fourth paths are disposed between the power management integrated circuit and the second battery (see Fig. 3-4C, first power supply circuit 440, first current control circuit...., see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085]).

Regarding claim 5, Kim discloses:
wherein the second charging control circuit further includes: a third controller configured to use the at least one transistor to control charging current and/or discharging current of the second battery; and a fourth controller configured to: when voltage of the second battery is equal to or below a specified voltage, turn on the second switch to allow current to flow through the third charging path; and when the voltage of the second battery is above the specified voltage, turn off the second switch to interrupt the current flowing through the third charging path (see Fig. 3-4C, first power supply circuit 440, first current control circuit...., see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085], wherein the switches are the transistor).

Regarding claim 7, Kim discloses:
wherein when the operation state is the third operation state, the processor is further configured to transmit a command to instruct the first charging control circuit to cease limiting the discharging current of the first battery (see par [0085-0087], the first discharging current e of the first battery 480 may be limited or reduced....).

Regarding claim 8, Kim discloses:
wherein the processor is further configured to transmit the command after a specified time interval has lapsed from the flow of the discharging current of the second battery being interrupted by the second charging control circuit (see par [0061-0071] .... and see par [0072-0087]).

Regarding claim 9, Kim discloses:
wherein the specified time interval exceeds a time required for transmitting the command and for the second charging control circuit - 50 -to interrupt the flow of the discharging current of the second battery (see par [0061-0071] .... and see par [0072-0087]).

   Regarding claim 10, Kim discloses:
wherein the first operation state includes a state in which: when an external charger is connected to the foldable electronic device; each of voltages of the first battery and the second battery is above a first reference voltage (see par [0033-0047], the processor 220 may detect a connection of an external charger device....); 
charging current from the external charger is supplied to the first battery via the first charging control circuit; and the charging current from the external charger is supplied to the second battery via the second charging control circuit (see par [0033-0047], the processor 220 may detect a connection of an external charger device....).

   Regarding claim 11, Kim discloses:
a display, wherein in the second operation state, the display is activated while an external charger is disconnected from the foldable electronic device (see par [0033-0047], the processor 220 may detect a connection of an external charger device....).

   Regarding claim 12, Kim discloses:
a display, wherein the third operation state is: a state in which the display is deactivated when an external charger is disconnected from the foldable electronic device, a folded state of the foldable electronic device in which an angle between the first bracket and the second bracket is minimized, and/or an idle state of the foldable electronic device (see par [0109], a reduced power of sleeping mode....).

   Regarding claim 13, Kim discloses:
wherein the first charging control circuit includes: a first path through which the charging current of the first battery flows (see Fig. 3-4C, first power supply circuit 440, first current control circuit...., see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085]); and a second path through which the discharging current of the first battery flows, wherein the second charging control circuit controls: a third path through which the charging current of the second battery flows (see Fig. 3-4C, first power supply circuit 440, first current control circuit...., see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085]); and  -51 -a fourth path through which the discharging current of the second battery flows, and wherein the processor is further configured to: when the charging current of the first battery is equal to or below a lower limit value of the first specified range while the foldable electronic device is in the first operation state and a voltage of the first battery is above a second reference voltage, interrupt the first path and to close the second path, when the charging current of the second battery is equal to or below a lower limit value of the second specified range while the foldable electronic device is in the first operation state and a voltage of the second battery is above the second reference voltage, interrupt the third path and to close the fourth path (see Fig. 3-4C, first power supply circuit 440, first current control circuit...., see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085]).


   Regarding claim 14, Kim discloses:
wherein the first charging control circuit is configured to: include a third path through which the charging current of the first battery flows when a voltage of the first battery is equal to or below a first reference voltage (see Fig. 3-4C, first power supply circuit 440, first current control circuit...., see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085], wherein setting the power level); and interrupt the third path of the first charging control circuit when the voltage of the first battery is above the first reference voltage, and wherein the second charging control circuit is configured to: include a third path through which the charging current of the second battery flows when a voltage of the second battery is equal to or below the first reference voltage (see Fig. 3-4C, first power supply circuit 440, first current control circuit...., see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085], wherein setting the power level); and interrupt the third path of the second charging control circuit when the voltage of the second battery is above the first reference voltage (see Fig. 3-4C, first power supply circuit 440, first current control circuit...., see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085], wherein setting the power level).

   Regarding claim 15, Kim discloses:
wherein the processor is further configured to: receive state information of the first battery from the first charging control circuit and/or receive state information of the second battery from the second charging control circuit; and change the first specified range, the second specified range, the third specified range, and/or the fourth specified range based on the state information (see Fig. 3-4C, first power supply circuit 440, first current control circuit...., see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085], wherein setting the power level).

   Regarding claim 16, Kim discloses:
wherein the state information of the - 52 -first battery includes information regarding temperature, voltage, the charging current, and/or the discharging current of the first battery, and wherein the state information of the second battery includes information regarding temperature, voltage, the charging current, and/or the discharging current of the second battery (see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085]).

   Regarding claim 17, Kim discloses:
a display, wherein the processor is further configured to: receive state information of the first battery from the first charging control circuit and/or receive state information of the second battery from the second charging control circuit; and output, on the display, at least a portion of the state information of the first battery and/or the state information of the second battery (see par [0061-0071] .... first power supply control circuit 340 may include a switch...., see par [0072-0085], wherein display is also use for display the battery status and information) .


   Regarding claim 18, Kim discloses:
a power input of a system circuit configured to receive the discharging currents of the first battery and the second battery; and a power management integrated circuit configured to control charging of the first and second batteries and to supply, to the power input, power from the first battery, the second battery, or an external charger connected to the foldable electronic device, wherein the first battery and the second battery have the same capacity, and wherein the first battery and the second battery have different impedances loaded on the power management integrated circuit due to a member including the connecting member for connecting the first battery and the second battery in parallel (see Fig. 4A, see par [0075-0080], input port...., the first battery 480 may perform either charging or discharging....if the external electronic device 402 is connected and the system 401 requires the power supply the processor 220 may control to discharge the first battery.....).


   Regarding claim 20, Kim discloses:
controlling the first charging control circuit to limit the discharging current of the first battery when the operation state is the third operation state (see par [0085], the first discharging current e of the first battery 480 may be limited or reduced....).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851